Citation Nr: 0030400	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  00-14 928	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
residuals of a fracture of the right thumb with tendon 
repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



REMAND

The veteran served on active duty from October 1981 to 
October 1984.  He appeals to the Board of Veterans' Appeals 
(Board) from a March 2000 RO decision which denied an 
increase in a 10 percent rating for residuals of a fracture 
of the right thumb with tendon repair.

In July 2000, the veteran requested a Board hearing in 
Washington, DC.  However, in October 2000 after his case was 
sent to the Board, the veteran instead requested a Board 
video-conference hearing (with the veteran and his 
representative being present at the RO).  The case must thus 
be returned to the RO to arrange a video-conference hearing.  

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Board video-conference hearing in 
connection with his appeal.  Thereafter, 
his case should be returned to the Board.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 2 -


